Filed 9/22/22 P. v. Brim CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


THE PEOPLE,                                               B315433

         Plaintiff and Respondent,                        Los Angeles County
                                                          Super. Ct. No. TA154169
         v.

EDDIE BRIM,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Sean D. Coen, Judge. Affirmed.

      Richard L. Fitzer, under appointment by the Court
of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                     _________________________
       In 2021, the People charged Eddie Brim with injuring
a girlfriend, criminal threats, assault with a deadly weapon
(a knife), kidnapping, and false imprisonment by violence.
The alleged victim in all five counts was Jennifer V. The
People alleged Brim had three prior strikes: for voluntary
manslaughter, assault with a firearm, and robbery.
       At the preliminary hearing, Jennifer V. testified that
on April 4, 2021, she and Brim—her boyfriend of two years—
went to a liquor store. Jennifer’s cousin Malikah went with
them. Jennifer and Brim had broken up, and they started
arguing about their relationship. When they were driving
home from the store, Brim pulled the car over and pulled
Jennifer’s hair.
        In her testimony, Jennifer seemed to be minimizing
the incident, claiming Brim didn’t pull her hair “that hard”
and professing not to remember details. She admitted, however,
that she’d gone to the hospital that day and she’d told police
officers Brim had punched her in the head with closed fists.
Jennifer suffered a black eye and “an open wound,” requiring
one stitch. At the preliminary hearing nearly four months later,
the court stated it could see a scar under Jennifer’s left eye.
       Jennifer told police she’d gotten out of the car at the
liquor store and tried to run away. She admitted that at one
point she was screaming for help. She told police that, when
she got out of the car, Brim grabbed her and pushed her against
a gate. Jennifer admitted she’d told police that Brim had pulled
out a knife, but then answered “[n]o” to the question, “[D]id
the defendant pull out a knife?” Jennifer admitted telling police
that Brim had applied pressure with the knife against her throat.




                                2
       The People introduced a photograph Jennifer’s mother
had taken of her that day.
       Los Angeles Police Department Officer Kyle Heskett also
testified at the preliminary hearing. Heskett had spoken with
Jennifer V. on April 4, 2021, in the parking lot of the hospital.
She had visible injuries: a black eye and the left side of her face
around the cheekbone was swollen. Jennifer had “bruising
to her face” and “three cuts to the left side of her neck as well
as a laceration on her left cheek.”
       Jennifer told Heskett that Brim had “struck her multiple
times with both his hands to her head,” face, and chin. Jennifer
tried to flee but Brim “chased her down and then grabbed her
by the hair and dragged her back to the car.” Brim and Malikah
“got into a verbal argument” and Brim “kicked [Malikah] out
of the car.”
       Brim then drove to another area. Jennifer tried to get out
of the car and “screamed for help.” She went out one of the back
doors of the car. Brim tried to grab her; she pushed him against
a wall. Brim then pulled out a knife and put it to Jennifer’s
throat. He said, “ ‘Get in the car or I’ll kill you.’ ” Brim made
cutting motions with the knife on Jennifer’s throat and leg.
       On September 14, 2021, Brim entered into a plea
agreement with the People. He pleaded no contest to the
kidnapping count for an agreed-upon sentence of the midterm
of five years. The court explained to Brim that the maximum
possible sentence on the charge, with the prior strikes, was
25 years to life. Brim said he understood and wanted to accept
the People’s offer. The court dismissed the remaining four counts
and the prior strike allegations on the People’s motion.




                                 3
      On September 20, 2021, Brim filed a handwritten
document entitled, “CERTIFICATE OF PROBABLE CAUSE;
PENAL CODE SECTION 1237-1237.5 (NOTICE OF APPEAL).”
Brim did not obtain a certificate of probable cause from the
superior court.
      We appointed counsel to represent Brim on appeal.
After examining the record, counsel filed an opening brief
raising no issues and asking this court independently to review
the record under People v. Wende (1979) 25 Cal.3d 436 (Wende).
Counsel stated he had advised Brim that he could file a
supplemental brief within 30 days. On June 13, 2022, we sent
Brim a letter telling him the same thing. We have not received
any supplemental brief from Brim.
      Because he pleaded no contest to the kidnapping charge,
Brim could not appeal his judgment of conviction without
complying with the requirements of Penal Code section 1237.5.
(Pen. Code, § 1237.5; Cal. Rules of Court, rule 8.304(b); People v.
Earls (1992) 10 Cal.App.4th 184, 188, 190, 193–194 [purpose of
section 1237.5 is to avoid frivolous appeals; because notice did
not include required statement showing permissible ground
of appeal under statute, appeal was dismissed].) He has not
complied with either of those requirements.
      Notwithstanding this failure, we have independently
reviewed the record and find no arguable issues. We are satisfied
that Brim’s counsel has fully complied with his responsibilities
and that no arguable issues exist. (People v. Kelly (2006) 40
Cal.4th 106, 109–110; Wende, supra, 25 Cal.3d at p. 441.)




                                 4
                      DISPOSITION
     We affirm Eddie Brim’s conviction.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  EGERTON, J.

We concur:




             EDMON, P. J.




             LAVIN, J.




                              5